Citation Nr: 1200998	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected tinea versicolor, which is currently evaluated as noncompensably disabling, to include whether a reduction from 30 percent to noncompensable in the rating assigned for tinea versicolor was proper.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  In an April 2007 rating decision, the RO reduced the rating assigned for service-connected tinea versicolor from 30 percent to noncompensable (0 percent).  The Veteran's disagreement with this decrease in rating and subsequent request for an increased rating led to the instant appeal.

The Veteran presented testimony before the undersigned at the RO in September 2010.  A transcript of this hearing has been associated with the Veteran's VA claims file.  

In the instant decision, the Board restores the 30 percent rating previously assigned for tinea versicolor.  The issue of entitlement to a rating in excess of 30 percent for tinea versicolor is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not provided a period of 60 days to present additional evidence between the mailing of the proposal to reduce the rating assigned for tinea versicolor and the issuance of the final rating action that effectuated the reduction.  

CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating for tinea versicolor have been met as of the effective date of the reduction.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In the instant decision, the Board restores the 30 percent rating in place prior to the reduction effectuated by the April 2007 rating decision on appeal.  As to the only issue finally adjudicated in this decision, the Board's decision grants the benefit sought.  Therefore, to the extent that the VCAA applies to this appeal, there is no need to address the RO's efforts to satisfy the duties to notify and assist the Veteran.

II.  Factual Background

By way of an October 2003 rating decision, the RO granted service connection for tinea versicolor, assigning a rating of 10 percent and an effective date of September 13, 2002.  In an August 2004 rating decision, the RO increased the rating assigned to 30 percent, effective February 9, 2004.

In a February 2007 rating decision, the RO proposed to decrease the rating assigned for tinea versicolor from 30 percent to noncompensable.  The RO issued this rating decision on March 22, 2007.  The cover letter to the rating decision informed the Veteran that he had 60 days to submit additional evidence and that he could request a personal hearing.  Thereafter, in an April 2007 rating decision, the RO made final the proposed decrease to a noncompensable rating.  This notice was issued on May 9, 2007 - less than 60 days after the Veteran was sent notice of the proposed reduction on March 22, 2007.


III.  Governing Law and Regulations

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2011).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  

Following the pre-determination procedures specified in 38 C.F.R. § 3.105(e) and (i), final action will be taken.  A written notice of the final action shall be issued to the beneficiary and his representative, setting forth the reasons therefor and the evidence upon which it is based.  38 C.F.R. § 3.105(i)(2) (2011).  See generally 53 Fed. Reg. at 37,798 (Sept. 28, 1988) (proposing current § 3.105(e) and noting that a final decision on the reduction will be made "[a]t the expiration of the 60-day period . . . or following [a] predetermination hearing, whichever is later") (emphasis added).  

IV.  Analysis

After reviewing the record, the Board concludes that restoration of the 30 percent rating for tinea versicolor is required in light of VA's failure to observe certain procedures established by regulation for reducing a disability rating.  Specifically, the Veteran was not provided the full 60 days to submit additional evidence following the mailing of the proposal to reduce the rating assigned for his service-connected tinea versicolor from 30 percent to noncompensable.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that VA is not free to ignore regulations that the Secretary has promulgated consistent with his statutory authority, but rather that VA is required to apply all relevant statutes and regulations appropriate to the particular case before it.  See Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994).  The Court has further held that a rating reducing the evaluation assigned a service-connected disability is void ab initio where VA has failed to follow the due process procedures pertaining to such reductions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595-96 (1991) (noting that implicit in the regulations pertaining to rating reductions is that a service-connected rating reduction is invalid if the procedures are not followed).

In the instant appeal, the due process procedures outlined in 38 C.F.R. § 3.105 clearly apply.  As they were not followed, the Board finds that the April 2007 rating decision that reduced the rating for service-connected tinea versicolor to noncompensable is void ab initio.  The Veteran is consequently entitled to restoration of the 30 percent evaluation for tinea versicolor as of the effective date of the reduction.


ORDER

The 30 percent rating for tinea versicolor is restored, effective from the date of the reduction.



REMAND

Above, the Board restored the 30 percent rating previously assigned for tinea versicolor.  The issue on appeal, however, also includes the question of entitlement to an increased rating.  Before the Board can finally adjudicate the matter of whether a rating in excess of 30 percent is warranted, additional development is required.

The Veteran's most recent VA examination to evaluate the severity of his service-connected tinea versicolor was in April 2008.  At his September 2010 Board hearing, the Veteran testified that this condition had worsened since that examination.  Board Hearing Tr. at 5-6.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C. A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Where the Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  As the Veteran's testimony raises the possibility that his tinea versicolor has increased in severity since the most recent VA examination, a new examination is required on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a qualified clinician to assess the nature and severity of his service-connected tinea versicolor and any related scars.  The claims folder should be provided to and be reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


